DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 2 is/are allowed primarily because the closest prior art of record  Non-Patent literature, “Follow-On Technology Requirement Study for Advanced Subsonic Transport)”  Bruce E. Wendus, Donald F. Stark, Richard P. Holler, and Merle E. Funkhouser  .


Re: Claims 1 and 2: 
The closest prior art of record WENDUS does not teaches “an engine core including:  a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein a compressor exit temperature is defined as an average temperature of airflow at the exit from the compressor, the engine core having a core radius defined between the centerline of the engine and a forward-most tip of the engine core and, in combination with wherein a fan rotor entry temperature is defined as an average temperature of airflow across the leading edge of each of the fan blades  [[emphasis added]] at cruise conditions and a fan tip rotor exit temperature is defined as an average temperature of airflow across a radially outer portion of each of the fan blades at the trailing edge at the cruise conditions, and 
a fan tip temperature rise is defined as:
the fan tip rotor exit temperature 
──────────────────
the fan rotor entry temperature 

and a core temperature rise is defined as:
the compressor exit temperature
───────────────────,
the fan rotor entry temperature  

and wherein a core to fan tip temperature rise ratio of:

────────────────
 the fan tip temperature rise

is in the range from 2.845 to 3.8, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746
May 14, 2021